Citation Nr: 1513752	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran had multiple periods of active service from August 1987 to December 1987, June 2001 to November 2001, February 2003 to July 2003, January 2004 to April 2005, and from September 2007 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the March 2015 Appellate Brief.  


FINDING OF FACT

Hypertension is etiologically related to active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties 
to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 11101, 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In September 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hypertension.  The VA examiner reported that the Veteran's hypertension was discovered upon return from deployment with a routine physical in December 2005.  The VA examiner opined that evidence obtained from available VA records and from the examination clearly establishes a relationship between the Veteran's hypertension and the stress of his military service.  The VA examiner elaborated that stress is a major contributing factor in the development and aggravation of hypertension.  There are no other nexus opinions of record.

The Veteran's service treatment records show that the Veteran was treated for hypertension in September 2007 and prescribed medication to manage his high blood pressure.  Additionally, a September 2008 treatment note indicates that the Veteran experienced weakness while on deployment attributable to his hypertension medication. 

The Board has also considered the Veteran's lay statements.  The Veteran is competent to report that he was diagnosed with hypertension following his deployment.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements concerning the etiology of his hypertension to be credible.  Additionally, the Board finds the Veteran's statements regarding his hypertension probative as they are consistent with the evidence of record.

The Board finds that the weight of the evidence supports the Veteran's claim for service connection for hypertension, and service connection is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is granted.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


